To entitle the plaintiffs to recover the item of counsel fees, they must have been incurred in good faith and have been the natural and reasonably necessary consequence of the defendant's negligence. Kingsbury v. Smith,13 N.H. 110, 121, 125; Robinson v. Hill, 15 N.H. 477, 479; Richards v. Whittle, 16 N.H. 259, 260; Hoitt v. Holcomb, 32 N.H. 185, 211; Westfield v. Mayo, 122 Mass. 100, 105; 3 Pars. Cont. 213. Before the defendant can be charged with extraordinary expenses, like costs of an intervening suit, including counsel fees, he must have had opportunity to meet these charges himself, or satisfy the demands of the suit. To effect this he must have been notified to defend the claim made, and he can only be charged with the expenses of *Page 396 
such a suit after notice and refusal to come in and defend. French v. Parish, 14 N.H. 496, 502; Kennison v. Taylor, 18 N.H. 220, 221; Westfield v. Mayo, 122 Mass. 100; 3 Pars. Cont. 213. A new trial is granted on the item of counsel fees ($123) only, unless the plaintiffs remit that sum, in which case they may have judgment for the balance.
Judgment on the verdict.
STANLEY, SMITH, and CLARK, JJ., did not sit: the others concurred.